UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 28, 2014 Intelligent Living Inc. (Exact name of registrant as specified in its charter) Nevada 000-54026 45-1498410 (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation) File Number) Identification No.) 20801 Biscayne Blvd, Suite 403 Miami, FL 33180 (Address of Principal Executive Offices) (Zip Code) (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On January 28, 2014, Intelligent Living, Inc.’s Board of Directors passed a Resolution of the Board of Directors authorizing the issuance of 16,777,086 common shares to L. Joshua Eikov for his contributions to the building of the Company.Of the 16,777,086 common shares, a total of 1,777,086 common shares vested as a result of the September 06, 2013 Employment Agreement between the Company and L. Joshua Eikov in which the Company is to pay L. Joshua Eikov a total of 296,181 common shares per month.The 1,777,086 common shares therefore represent the time period from September 2013 through February 2014.The 15,000,000 common shares were authorized by the Board as a bonus for L. Joshua Eikov’s contributions towards the building of the Company. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. Date: February 21, 2014 Intelligent Living Inc. By /s/ Victoria Rudman Name: Victoria Rudman Title: Chief Executive Officer 2 INDEX TO EXHIBITS ExhibitNo. Description 3
